Citation Nr: 1745806	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran had active duty from October 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a November 2016 video hearing where he withdrew his sole issue on appeal which was service connection for ischemic heart disease. 


FINDING OF FACT

During the November 2016 hearing, the Veteran withdrew his claim for service connection for ischemic heart disease. 


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of service connection for ischemic heart disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).  



ORDER

The appeal for the issue of service connection for ischemic heart disease is dismissed. 



____________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


